ORDER:
STEPHEN A. HIGGINSON UNITED STATES CIRCUIT JUDGE
Justin David Shaffer, Mississippi prisoner # 77380, moves for a certificate of *264appealability (COA) to appeal the denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction and sentence for exploitation of a child in violation of Mississippi Code § 97-5-83(6). To obtain a COA, Shaffer must make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
Shaffer argues that the district court erred in treating as procedurally defaulted his claim that his 25-year- sentence was unconstitutionally disproportionate to his crime. He argues that his appellate attorney was ineffective in failing to raise the issue on direct appeal. For claims denied on procedural grounds, a COA movant must show “that jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). Shaffer fails to make such a showing.
He also raises the ineffective assistance argument regarding appellate counsel as a ground for habeas relief, and he argues that his conviction violated the constitutional prohibition on ex post facto laws. With respect to claims denied on the merits, a COA movant must show “that reasonable jurists would find the district court’s assessment of the constitutional claims debatable or wrong.” Id. at 484, 120 S.Ct. 1595. Again, Shaffer fails to make the requisite showing.
COA DENIED.